DETAILED ACTION
This action is in response to the amendments and remarks dated 06/06/2022, in which claims 7 and 16 have been amended and claims 1-20 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112(b) rejection of claim 16 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered and they are persuasive in part.
 In response to Applicants’ argument, directed to the rejection of claims 17-18, that the Cited References Chen is disqualified as prior art due to the 35 U.S.C. 102(b)(1) exception; the Examiner agrees. Thus this current action, including an updated rejection of claims 17-18 no longer citing Chen, is made Non-Final.
Applicant’s arguments directed to claim 1 are not persuasive.
In response to Applicants’ argument “a.”, directed to the rejection of claim 1, that because Haas does not disclose the claimed innermost hydrophilic layer and thus the prior art dos not disclose the limitations of claim 1; the Examiner disagrees. Claim is rejection under Haas in view of Stewart and Hendriks. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicants’ argument “b.”, directed to the rejection of claim 1, that “the cited references fail to disclose the distribution of copper-based zeolite on the fiber”; the Examiner disagrees.  Claim 1 recites only that “the copper-based zeolite is independently dispersed on the fiber surface, and a mass of the copper-based zeolite decreases in a gradient from outside to inside along a radial interface of the fiber thread”, a stepwise change from zeolite on the outside to none on the inside would still be a “gradient”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the content of the copper-based zeolite decreases gradually from the outside to the inside along the radial interface of the fiber thread”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similar with any regard to unexpected results, the claims are not seen to be commensurate in scope with the structure which allegedly provides unexpected results.
With regard to Applicants’ argument that the twisting may involves multiple fibers, this is not suggested by the Examiner is the rejection and not required by the cited prior art, and is thus not seen to be required by the combination of art in the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0295843 A1 (hereinafter “Haas”) in view of US 2012/0272967 (hereinafter “Stewart”) and US 2008/0152905 A1 (hereinafter “Hendriks”).
Regarding Claim 1 and 19 Haas discloses a multilayer copper-based zeolite fiber face mask (i.e. medical material and to claim 19 a protective equipment), comprising:
an outermost layer 20;
first intermediate layers 22 and 26;
an innermost layer 24 in sequence (Fig. 3, [0027]-[0030]), 
wherein the outermost layer 20 and the innermost layer 24 comprise fibers having zeolite carriers holding silver and copper atoms and embed those zeolite carriers at the surface of the fibers [0032] and are thus copper-based zeolite fiber layers; and the intermediate layers may be made from “polyethylene, polyester, nylon, rayon” [0041] which are hydrophobic fibers and may thus be hydrophobic fiber layers;
where “[l]ayers 20 and 24 are intended to be more porous than filter layers 20, 26 and are intended to be constructed to continually sanitize contaminant particles trapped by filter layers 22, 26. In addition, the action of layers 20, 24 may also serve to sanitize contaminants passing there through prior to reaching filter layers 22, 26.”, [0028]; therefore it would have been obvious to use a pore size of the copper-based zeolite fiber layers 20, 24 (i.e. including of the outermost layer) which is greater than that of the hydrophobic fiber layers 22, 26 (i.e. the first intermediate layers) to make them more porous;
the copper-based zeolite fiber layer contains copper-based zeolite and fiber threads, the copper-based zeolite is independently dispersed on the fiber surface [0009], [0017], [0032]-[0033], [0037], [0040], (Fig. 5-6), and 
wherein “[i]ncorporation of carriers 40 into fibers 38 is depicted in FIG. 5, which shows cross-sections of various fibers 38 with zeolite carriers 40 located in a peripheral band or sheath 50 around a central core 52 of each fiber 38. FIG. 6 further shows a depiction of such fibers having carriers 40 exposed along the outer surfaces thereof.” [0033]“a fiber used in a filtration material of a mask or respirator of the present invention comprises an outer sheath layer surrounding an inner core. … a zeolite carrier containing silver and/or copper ions is embedded or attached to the sheath layer of the fiber” [0040], Figs. 5-6), and therefore, since the core does not have zeolites and the outer sheath does, a mass of the copper-based zeolite decreases in a gradient from outside to inside along a radial interface of the fiber thread as claimed.
Haas does not disclose (1) the innermost layer is a hydrophilic fiber layer, or (2) the fiber threads are formed by twisting fibers.
However, with regard to (1) an innermost hydrophilic fiber layer, Stewart discloses a similar facemask comprising antimicrobial materials, wherein the layer contacting the skin is specifically hydrophilic with a low pH to be benign to human skin and in order to draw moisture away from the skin; [0045]-[0048].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas by using an additional innermost skin contacting layer which is hydrophilic with a low pH and benign to human skin as disclosed by Stewart in order to draw moisture away from the skin; [0045]-[0048].
Therefore, in the combined invention of Haas in view of Stewart comprises the following layer structure:
an outermost copper-zeolite fiber layer 20 of Haas;
first intermediate hydrophobic fiber layers 22 and 26 of Haas;
second intermediate copper-zeolite fiber layer 24 of Haas;
and an innermost hydrophilic layer (i.e. as made obvious by Stewart) in sequence, 
i.e. wherein the outermost layer and the second intermediate layer are copper-based zeolite fiber layers; the first intermediate layer is a hydrophobic fiber layer, and the innermost layer is a hydrophilic fiber layer as claimed.
With regard to (2) the fiber threads are formed by twisting fibers, “[t]he fibers contemplated for use in the masks and respirators of the invention can be made of natural materials, such as cotton, paper, and the like, and/or synthetic materials, such as polyethylene, polyester, nylon, rayon, and the like” and “can be woven into any suitable material or fabric” for the use in the masks, Haas [0041]. Further Hendriks discloses antimicrobial treated textiles, which may be made of various fiber materials including natural and synthetic fibers or yarns, which are treated with a source silver and/or copper ions which may be copper exchanged zeolite  and “[t]he fibers or yarns maybe false-twisted or twisted”,  [0023]-[0026], [0034]-[0035].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart by using a twisted fiber in the copper zeolite fiber layer textile as disclosed by Hendriks because this involves the simple substitution of known fiber shapes used to make antimicrobial treated textiles to obtain the predictable result of successful formation of an antimicrobial treated textile.
Regarding Claim 3 Haas in view of Stewart and Hendriks discloses the multi-layer copper-based zeolite fiber medical material of claim 1, wherein the surface or the inside/outside of the zeolite framework of the copper-based zeolite contains copper ions (this is inherent to the fibers disclosed by Haas [0040], and is thus obvious, see MPEP 2112). 
Regarding Claim 7 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, wherein layer 26 may be included between the first intermediate layer and the second intermediate layer (Fig. 3), and may be melt blown fabric [0041], (i.e. which is inherently a non-woven, and is thus obvious, see MPEP 2112). 
Regarding Claim 8 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, where “[l]ayers 20 and 24 are intended to be more porous than filter layers 20, 26 and are intended to be constructed to continually sanitize contaminant particles trapped by filter layers 22, 26. In addition, the action of layers 20, 24 may also serve to sanitize contaminants passing there through prior to reaching filter layers 22, 26.”, [0028]; and therefore it would have been obvious to use a pore size of the copper-based zeolite fiber layers 20, 24 (i.e. including of the outermost layer) which is greater than that of other additional layer, including the additional inner hydrophilic layer so that is may also sanitize that additional hydrophilic layer and not trap particles
Regarding Claim 13 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, but does not disclose wherein the copper-based zeolite is selected from the group consisting of X-type zeolite, Y-type zeolite, A-type zeolite, chabazite, L-type zeolite and P-type zeolite. 
However Hendriks discloses antimicrobial treated textiles, which may be made of various fiber materials including natural and synthetic fibers or yarns, which are treated with a source silver and/or copper ions which may be copper exchanged zeolite  and “[t]he fibers or yarns maybe false-twisted or twisted”, where the zeolite may be “A-type zeolites, X-type zeolites, Y-type zeolites, T-type zeolites, high-silica zeolites, sodalite, mordenite, analcite, clinoptilolite, chabazite and erionite”  [0023]-[0026], [0034]-[0035].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart and Hendriks by using a for the zeolite A-type zeolites, X-type zeolites, Y-type zeolites, T-type zeolites, high-silica zeolites, sodalite, mordenite, analcite, clinoptilolite, chabazite and erionite disclosed by Hendriks because this involves the simple substitution of known base zeolite for forming an antibacterial copper modified zeolite to obtain the predictable results of forming a successful antibacterial copper modified zeolite material.
Regarding Claim 14 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, wherein the fibers of the copper-based zeolite fiber layer may be “natural materials, such as cotton, paper, and the like, and/or synthetic materials, such as polyethylene, polyester, nylon, rayon, and the like” Haas [0041].
Regarding Claim 15 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, wherein the hydrophilic fiber layer is composed of hydrophilic fibers (Stewart [0048]). 
Regarding Claim 16 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, wherein the hydrophobic fiber layer may be composed of “polyethylene, polyester” Haas [0041] which are fibers having  hydrophobicity and water resistance. 
Regarding Claim 19-20 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, which is a facemask and is therefore protective equipment as claimed which comprises the multilayer copper-based zeolite fiber medical material according to claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Stewart and Hendriks further in view of US 4,525,410 A1 (hereinafter “Hagiwara”).
Regarding Claim 2 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, but does not disclose specifically wherein the copper-based zeolite contains copper element with electron acceptor. 
However Hagiwara discloses an antimicrobial fiber comprising silver or copper ion exchanged zeolite(C2/L19-C3/L32), where the copper is in Cu2+ form, and is thus a copper element with electron acceptor (C5/L4-36).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart and Hendriks by using a copper zeolite where the copper is in Cu2+ form as disclosed by Hagiwara because this involves the simple substitution of known copper zeolite copper ion forms to obtain the predictable result of successful formation of an antibacterial copper zeolite material.
Regarding Claim 12 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, but does not disclose wherein the Si/Al ratio of the copper-based zeolite is 1.5 to 5. 
However Hagiwara discloses an antimicrobial fiber comprising silver or copper ion exchanged zeolite, where the zeolite’s SiO2/Al2O2 ratio is 14 or less, in order to uniformly retain the metal ion having bactericidal activity (C2/L19-C3/L32)
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart and Hendriks by using a zeolite having a SiO2/Al2O2 ratio is 14 or less as disclosed by Hagiwara in order to uniformly retain the metal ion having bactericidal activity (Hagiwara C2/L19-C3/L32).
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Hagiwara’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claims 4, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Stewart and Hendriks further in view of Hanim et al., Amine-functionalized, silver-exchanged zeolite NaY: Preparation, characterization and antibacterial activity, Applied Surface Science, Volume 360, Part A, 2016, Pages 121-130 (hereinafter “Hanim”).
Regarding Claim 4 and 6 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, but does not disclose wherein the copper-based zeolite includes a group containing a lone electron pair and/or a group containing a conjugation effect or (to claim 6) wherein the copper-based zeolite includes N group containing a lone pair of electrons. 
However Hanim discloses amine(APTES)-functionalized, silver-exchanged zeolite where it was shown that “functionalization of ZS with APTES improved the antibacterial activity of the silver-zeolite, depending on the concentration of silver ions and APTES used during modification” (Abstract, 2.2. Preparation of amine-functionalized, silver-exchanged zeolite NaY (ZSA), 4. Conclusions).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart and Hendriks by additionally functionalizing the zeolite with amine/APTES as disclosed by Hanim because this is disclosed to enhance antibacterial properties of the zeolite (Abstract, 4. Conclusions).
Regarding Claim 10-11 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, but does not disclose wherein the mass fraction of copper element in the copper-based zeolite fiber layer is 0.02 to 4 wt¾, or (to claim 11) the Cu2+ accounts for 5% to 40% of the charge-balanced metal ion content outside the framework of the copper-based zeolite. 
However Hanim discloses amine(APTES)-functionalized, silver-exchanged zeolite having antimicrobial properties, where the amount of silver ions used during modification are shown to affect the antibacterial activity of the material (Abstract, Conclusion).
Therefore, it is the examiner’s position that the amount of metal (i.e. copper) ions in the zeolite fiber is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount of metal (i.e. copper) ions in the zeolite fiber, including those within the scope of the present claims, so as to produce desired end results. This is thus seen to inherently render it obvious to one of ordinary skill in the art to optimize (1) the mass fraction of copper element in the copper-based zeolite fiber layer and (2) the ratio of Cu2+ that accounts for the charge-balanced metal ion content outside the framework of the copper-based zeolite, including those within the scope of the present claims, to produce desired antibacterial effect, because they will be optimized along with the amount of copper ions in the zeolite fiber.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Stewart and Hendriks further in view of Scacchetti et al., (2017), Thermal and antimicrobial evaluation of cotton functionalized with a chitosan–zeolite composite and microcapsules of phase-change materials. J. Appl. Polym. Sci., 135, 46135. doi: 10.1002/app.46135 (hereinafter “Scacchetti”).
Regarding Claim 5 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, but does not disclose wherein the copper-based zeolite contains a -COOH group and/or a -COO- group. 
However Scacchetti discloses antimicrobial cotton fabric which is produced by coating cotton fabric in a chitosan/silver zeolite composite, where the chitosan/silver zeolite composite successfully imparted antimicrobial effects to the cotton and is thus recommended for producing of antibacterial textiles (Abstract, CONCLUSIONS), where attachment to the fibers was achieved via esterification between the fibers, zeolite and chitosan (RESULTS AND DISCUSSION Chemical, Surface, and Morphological Characterization), and therefore the zeolite is seen to have attached ester bonds, i.e. -COO- groups.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart and Hendriks by additionally using chitosan composite to attach the zeolite to the fibers of the textile as disclosed by Scacchetti because this involves the simple substitution of known means to attach antibacterial zeolite to a textile fiber and which retains favorable antibacterial properties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Stewart and Hendriks further in view of US 6,946,196 B2 (hereinafter “Foss”).
Regarding Claim 9 Haas in view of Stewart and Hendriks discloses the multilayer copper-based zeolite fiber medical material of claim 1, but does not disclose wherein the particle size D90 of the copper-based zeolite is 0.5 to 20μm. 
However Foss, as cited by Hass as suitable zeolite fibers for the invention, [0040], discloses a fiber comprising metal/copper modified zeolite wherein the size of the zeolite particle used is selected based on fiber size, and may be 2 microns and less, including a 1 micron cube, and 1- micron (C17/L59-64; C24/L30-47; C30/L28-45; C38/L41-46).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart and Hendriks by using a zeolite particle including a 1 micron cube or ranging from 1-2 micron as disclosed by Foss because Hass discloses these particles and fibers of Foss are useful for the invention; Hass at [0040].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0295843 A1 (hereinafter “Haas”) in view of US 2012/0272967 (hereinafter “Stewart”) and US 2008/0152905 A1 (hereinafter “Hendriks”) and Yu, L., Shang, X., Chen, H. et al. A tightly-bonded and flexible mesoporous zeolite-cotton hybrid hemostat. Nat Commun 10, 1932 (2019) (hereinafter “Yu”).
Regarding Claim 17 Haas discloses a manufacturing method of a multilayer copper-based zeolite fiber face mask (i.e. medical material), wherein the following steps comprises: 
1) using and thus inherently (see 2112) preparing intermediate layers 22 and 26 which may be made from “polyethylene, polyester, nylon, rayon” [0041] which are hydrophobic fibers and may thus be hydrophobic fiber layers; 
2) using, and thus inherently preparing a copper-based zeolite fiber layer, wherein the manufacturing method of the copper-based zeolite fiber layer comprises: 
(a) synthesizing a fiber thread containing copper-based zeolite by embedding or attaching copper zeolite to the stealth of a core-sheath fiber, wherein “[i]ncorporation of carriers 40 into fibers 38 is depicted in FIG. 5, which shows cross-sections of various fibers 38 with zeolite carriers 40 located in a peripheral band or sheath 50 around a central core 52 of each fiber 38. FIG. 6 further shows a depiction of such fibers having carriers 40 exposed along the outer surfaces thereof.” [0033]“a fiber used in a filtration material of a mask or respirator of the present invention comprises an outer sheath layer surrounding an inner core. … a zeolite carrier containing silver and/or copper ions is embedded or attached to the sheath layer of the fiber” [0040], Figs. 5-6), and therefore, since the core does not have zeolites and the outer sheath does, the content of copper-based zeolite decreases along the radial interface of the fiber thread from the outside to the inside in a gradient as claimed; 
 (b) forming the fiber into a fabric to use in the mask, where the layer may be all the zeolite-copper fiber, and may be woven [0040]-[0041], and thus obviously encompasses a woven fabric comprises a warp and weft made off the copper-zeolite fibers, which would therefore have been obvious or inherent to form by weaving the copper-based zeolite containing fiber threads as warp and weft to form the copper-based zeolite fiber layer; and
3) preparing a four-layer antibacterial and antiviral medical material in the order of an outermost layer 20; first intermediate layers 22 and 26; an innermost layer 24 (Fig. 3, [0027]-[0030]), wherein the outermost layer 20 and the innermost layer 24 comprise fibers having zeolite carriers holding silver and copper atoms and embed those zeolite carriers at the surface of the fibers [0032] and are thus copper-based zeolite fiber layers; and the intermediate layers may be made from “polyethylene, polyester, nylon, rayon” [0041] which are hydrophobic fibers and may thus be hydrophobic fiber layers;
where “[l]ayers 20 and 24 are intended to be more porous than filter layers 20, 26 and are intended to be constructed to continually sanitize contaminant particles trapped by filter layers 22, 26. In addition, the action of layers 20, 24 may also serve to sanitize contaminants passing there through prior to reaching filter layers 22, 26.”, [0028]; therefore it would have been obvious to use a pore size of the copper-based zeolite fiber layers 20, 24 (i.e. including of the outermost layer) which is greater than that of the hydrophobic fiber layers 22, 26 (i.e. the first intermediate layers) to make them more porous;
Haas does not disclose (1) the last/innermost layer is a hydrophilic fiber layer, or that (2) the manufacturing method of the copper-based zeolite fiber layer comprises: (a) twisting the fibers to form a fiber thread, and (3) synthesizing a fiber thread containing the copper-based zeolite by using the fiber thread as a scaffold for zeolite nucleation and growth.
However, with regard to (1) an innermost hydrophilic fiber layer, Stewart discloses a similar facemask comprising antimicrobial materials, wherein the layer contacting the skin is specifically hydrophilic with a low pH to be benign to human skin and in order to draw moisture away from the skin; [0045]-[0048].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas by using an additional innermost skin contacting layer which is hydrophilic with a low pH and benign to human skin as disclosed by Stewart in order to draw moisture away from the skin; [0045]-[0048].
Therefore, in the combined invention of Haas in view of Stewart comprises the following layer structure:
an outermost copper-zeolite fiber layer 20 of Haas;
first intermediate hydrophobic fiber layers 22 and 26 of Haas;
second intermediate copper-zeolite fiber layer 24 of Haas;
and an innermost hydrophilic layer (i.e. as made obvious by Stewart) in sequence, 
i.e. preparing antibacterial and antiviral medical material (having at least 4 layers) in the order of a copper-based zeolite fiber layer, a hydrophobic fiber layer, a copper-based zeolite fiber layer, and a hydrophilic fiber layer; as claimed.
With regard to (2) twisting the fibers to form a fiber thread i.e. before treatment with zeolite, “[t]he fibers contemplated for use in the masks and respirators of the invention can be made of natural materials, such as cotton, paper, and the like, and/or synthetic materials, such as polyethylene, polyester, nylon, rayon, and the like” and “can be woven into any suitable material or fabric” for the use in the masks, Haas [0041]. Further Hendriks discloses antimicrobial treated textiles, which may be made of various fiber materials including natural and synthetic fibers or yarns, which are treated with a source silver and/or copper ions which may be copper exchanged zeolite  and “[t]he fibers or yarns maybe false-twisted or twisted”,  [0023]-[0026], [0034]-[0035].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart by using a twisted fiber in the copper zeolite fiber layer textile as disclosed by Hendriks because this involves the simple substitution of known fiber shapes used to make antimicrobial treated textiles to obtain the predictable result of successful formation of an antimicrobial treated textile.
With regard to (3) synthesizing a fiber thread containing copper-based zeolite by using the fiber thread as a scaffold for zeolite nucleation and growth, Yu discloses a means for synthesizing a zeolite treated cotton fabric wherein the cotton is placed in a zeolite precursor and treated in an autoclave in order to grow zeolite on the cotton by using the cotton as a scaffold for zeolite nucleation and growth. (Yu Abstract, Results – Template Free zeolite growth on cotton).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the facemask of Haas in view of Stewart and Hendriks by forming the zeolite fiber (i.e. as used by Haas) directly growing the zeolite on the fiber material i.e. by using it as a scaffold for zeolite nucleation and growth as disclosed by Yu because this involves the simple substitution of known means produce a zeolite treated fiber material to obtain the predictable results of forming a zeolite containing fiber material, wherein the zeolite is tightly bound to the surface of the fibers (Yu Abstract, Results – Template Free zeolite growth on cotton)
Regarding Claim 18 Haas in view of Stewart, Hendriks and Yu discloses the manufacturing method of claim 17, wherein layer 26 may be included between the first intermediate layer, i.e. hydrophobic layer, and the inner fiber layer (Fig. 3, and thus between the hydrophobic fiber layer and the inner hydrophilic layer in the combined invention), and may be melt blown fabric [0041], (i.e. which is inherently a non-woven, and is thus obvious, see MPEP 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773